DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	
Claims 1 - 20 are allowed over the prior art of record. 
The following is the Examiner’s statement of reasons for allowance: 
a. With respect to claim 1, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“A method for accelerating diffusion magnetic resonance imaging (MRI) acquisition via slice interleaved diffusion encoding (SIDE), the method  comprising: 
conducting a plurality of simultaneous multislice (SMS) excitations for each of a plurality of SIDE diffusion-weighted volumes to obtain SMS images of an MRI subject at different diffusion orientations, 
wherein each SMS excitation captures a plurality of slice images of the MRI subject at  one of the different diffusion orientations; 
regrouping the images into slice groups with different orientations; generating a plurality of slice-undersampled diffusion weighted volumetric images of the MRI subject, 
wherein each of the plurality of  slice-undersampled diffusion weighted volumetric images is produced by cyclically interleaving the slice groups, such that each slice group is associated with a different diffusion wavevector, and reconstructing full diffusion-weighted volumetric images of the MRI subject by providing the plurality of slice-undersampled diffusion  weighted volumetric images to a neural network trained to produce full diffusion-weighted volumetric versions of diffusion magnetic resonance images from undersampled versions of the diffusion magnetic resonance images”.

in combination with the rest of the limitations of the claim. 


b. With respect to claims 2 - 7, the claims have been found allowable due to their dependencies on claim 1.
c. With respect to claim 8, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“A system for accelerating diffusion magnetic resonance imaging (MRI)
acquisition via slice interleaved diffusion encoding (SIDE), the system comprising: 
at least one computing platform including at least one processor; and 
a diffusion MRI acquisition acceleration engine executable by the  at least one processor for: 
conducting a plurality of simultaneous multislice (SMS) excitations for each of a plurality of SIDE diffusion-weighted volumes to obtain SMS images of an MRI subject at different diffusion orientations, wherein each SMS excitation captures a plurality of slice images of the MRI subject at  one of the different diffusion orientations; 
regrouping the images into slice groups with different orientations; 
generating a plurality of slice-undersampled diffusion weighted volumetric images of the MRI subject, wherein each of the plurality of  slice-undersampled diffusion weighted volumetric images is produced by cyclically interleaving the slice groups, such that each slice group is associated with a different diffusion wavevector, and 
reconstructing full diffusion-weighted volumetric images of the MRI subject by providing the plurality of slice-undersampled diffusion weighted volumetric images to a neural network trained to produce full diffusion-weighted volumetric versions of diffusion magnetic resonance images from undersampled versions of the diffusion magnetic resonance images”.

in combination with the rest of the limitations of the claim. 
d. With respect to claims 9 - 14, the claims have been found allowable due to their dependencies on claim 8.
e. With respect to claim 15, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:

“A non-transitory computer readable medium having stored thereon
executable instructions that when executed by at least one processor of at least computer cause the at least one computer to perform steps comprising:
conducting a plurality of simultaneous multislice (SMS) excitations for each of a plurality of slice interleaved diffusion encoding (SIDE) diffusion-weighted volumes to obtain SMS images of an MRI subject at different orientations, 
wherein each SMS excitation captures a plurality of slice images of the MRI subject at one of the different diffusion orientations;
regrouping the images into slice groups with different orientations;
generating a plurality of slice-undersampled diffusion weighted volumetric images of the MRI subject, wherein each of the plurality of  slice-undersampled diffusion weighted volumetric images is produced by cyclically interleaving the slice groups, such that each slice group is associated with a different diffusion wavevector, and
reconstructing full diffusion-weighted volumetric images of the 5 MRI subject by providing the plurality of slice-undersampled diffusion weighted volumetric images to a neural network trained to produce full diffusion-weighted volumetric versions of diffusion magnetic resonance images from undersampled versions of the diffusion magnetic resonance images”.

in combination with the rest of the limitations of the claim. 
f. With respect to claims 16 - 20, the claims have been found allowable due to their dependencies on claim 15.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements for Allowance”.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone 

number is (571)270-1945.  The examiner can normally be reached on M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Frederick Wenderoth/ 
Examiner, Art Unit 2852

/WALTER L LINDSAY JR/          Supervisory Patent Examiner, Art Unit 2852